            Case 5:20-cv-04583-TJS Document 6 Filed 02/05/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTONIO SERRANO                               :      CIVIL ACTION
                                              :
       v.                                     :
                                              :
CHRISTOPHER R. WITTIK,                        :
CATASQUQUA POLICE DEPT., JAMES                :
T. ANTHONY, Judge for Lehigh County           :
Jail, SIX LEHIGH COUNTY SHERIFFS,             :
LEHIGH COUNTY COURTHOUSE and                  :
MATTHEW SEAN FAULK, D.A.,                     :
Lehigh Co. DA’s Office                        :      NO. 20-4583

                                          ORDER

       NOW, this 5th day of February, 2021, upon consideration of plaintiff’s motion to

proceed in forma pauperis (Doc. No. 1), his inmate account statement, and his pro se

Complaint, it is ORDERED that:

       1.      Pursuant to 28 U.S.C. § 1915, leave to proceed in forma pauperis is

GRANTED.

       2.      Pursuant to 28 U.S.C. § 1915(b), Antonio Serrano, # QD9914, shall pay the

filing fee of $350 in installments regardless of the outcome of this case.

       3.      The Superintendent or other appropriate official at SCI-Camp Hill is directed

to assess an initial filing fee of 20% of the greater of (a) the average monthly deposits to

Serrano’s inmate account; or (b) the average monthly balance in Serrano’s inmate

account for the six-month period immediately preceding the filing of this case and forward

the initial payment assessed, with a reference to Civil Action No. 20-4583, to the Clerk

of Court at the following address:
            Case 5:20-cv-04583-TJS Document 6 Filed 02/05/21 Page 2 of 2




                       Clerk of the United States District Court
                       for the Eastern District of Pennsylvania
                       Room 2609
                       601 Market Street
                       Philadelphia, Pennsylvania 19106.

       4.      The Superintendent or other appropriate official at SCI-Camp Hill shall, after

the initial partial filing fee is paid and until the balance of the filing fee is paid in full, deduct

from Serrano’s inmate account, each time his inmate account exceeds $10.00, an amount

no greater than 20 percent (20%) of the money credited to his inmate account during the

preceding month and forward that amount, with a reference to Civil Action No. 20-4583,

to the Clerk of Court at the above address.

       5.      The complaint is deemed filed.

       6.      The complaint is DISMISSED WITHOUT PREJUDICE.

       7.      The Clerk of Court shall forward a copy of this Order to the Superintendent

or other appropriate official at SCI-Camp Hill and to the plaintiff.



                                       /s/ TIMOTHY J. SAVAGE J.




                                                  2
